Citation Nr: 1433454	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-42 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal insufficiency secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1965 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 and July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that additional evidence pertaining to the Veteran's claim for entitlement to service connection for renal insufficiency was added to the claims file after the issuance of the September 2009 supplemental statement of the case.  The Board finds a remand for RO consideration is not necessary given the duplicative nature of the evidence and the Board's favorable decision below. 

The Board notes the Veteran withdrew his hearing request in a September 2011 statement.  

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, competent medical evidence relates the Veteran's end stage renal failure to his service-connected diabetes mellitus, type II.  

2.  The Veteran had exposure to acoustic trauma as a cannoneer in service. 

3.  Affording the Veteran the benefit of the doubt, the evidence of record demonstrates that the Veteran's tinnitus is related to acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, renal insufficiency is proximately due to or the result of the Veteran's service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the dispositions of the claims being decided below are fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on these matters have been accomplished.



Renal Insufficiency

The Veteran contends his renal insufficiency is due to his service-connected diabetes mellitus, type II.

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

VA and private treatment records indicate the Veteran has a current diagnosis of renal insufficiency characterized as end stage renal failure.  In a May 2004 rating decision, he was granted service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating effective January 7, 2004.

During an April 2008 hospitalization for renal failure, his private treating physician reported the Veteran most likely had an underlying chronic kidney disease, and presented numerous theories as to its etiology, to include his diabetes mellitus.  A subsequent April 2008 VA treatment note diagnosed him as having diabetes with renal manifestations.

In a July 2008 VA treatment note, after reviewing the available record, the treating physician issued an opinion as to the etiology of the Veteran's renal insufficiency.  The physician determined that given the length of his diabetes and considering that diabetes is clearly a vascular disorder, it is more likely than not that diabetes caused his end stage kidney disease.

The Veteran was afforded a VA examination in September 2008.  Upon examination, the examiner concluded the Veteran's renal insufficiency was less likely secondary to diabetes.  Instead, the examiner reasoned the Veteran's April 2008 kidney biopsy pathology report indicates it is more consistent with acute tubular necrosis.

In a March 2013 private treatment note, the Veteran's Nephrologist concluded his end stage renal disease is predominantly due to his diabetic nephropathy.

In light of the equally probative competent and credible testimony from the medical professionals and resolving all doubt in the Veteran's favor, the Board finds there is an approximate balance of positive and negative evidence, and the Veteran is afforded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).  Accordingly, the criteria for service connection for renal insufficiency as secondary to his service-connected diabetes mellitus, type II are met and the claim is granted.

Tinnitus

The Veteran asserts that his tinnitus is due to exposure to loud noises during service.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Personnel records indicate a military specialty occupation as a cannoneer.  As such, the evidence supports an in-service exposure to acoustic trauma.

The Veteran reports symptoms of tinnitus and, as a layperson, he is competent to report noise in the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  Thus, the Board finds the Veteran has a current disability.

In June 2009, he was afforded a VA audiological examination.  However, the Board finds the examination report to be inadequate as the examiner failed to consider the Veteran's lay contentions of experiencing tinnitus while in service. 

The absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final nexus element.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Given the subjective nature of tinnitus (as explained above), the Board finds that the Veteran is competent and credible to report continuing tinnitus symptoms since service.  The Board also finds the competent lay evidence to be sufficient, given the particular facts of this case, to establish a direct link between his current tinnitus and active service.  Resolving any doubt in favor of the Veteran, the Board finds his reports of continuous tinnitus symptoms since service is causally related to his in-service acoustic trauma, and satisfies the nexus element.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for renal insufficiency is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

The Board finds additional evidentiary development is necessary in order to properly adjudicate the claim for entitlement to service connection for a bilateral hearing loss disability.

As noted above, the Board finds the June 2009 VA examination is inadequate.  It is not apparent that the examiner considered the Veteran's lay statements of on-going hearing loss symptoms since service, to include his report of hearing loss at his February 1970 separation report of medical history.  Furthermore, while the examiner acknowledged a shift in the Veteran's hearing at separation from service, it is unclear whether the examiner converted the November 1965 audiometric findings to meet the International Standards Organization (ISO)-American National Standards Institute (ANSI) standards.

For these reasons, the Board finds a remand for an addendum opinion to the June 2009 VA examination is warranted.

Inasmuch as the case is being remanded for an addendum, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  After all records have been received, present the claims file to a qualified VA Audiologist to provide an addendum opinion as to the etiology of the Veteran's hearing loss.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed. 

The examiner is asked to respond to the following:

a.  Convert the audiometric findings from the Veteran's November 1965 entrance examination to meet current ISO/ANSI standards, and restate the findings in the claims file.

b.  Clarify whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the current hearing loss had its clinical onset during his period of active military service, or is in anyway related to service, to include whether the Veteran's service-connected tinnitus caused or aggravated hearing loss.  The examiner must provide an explanation for any opinion based on the evidence and lay statements of record as well as any relevant medical literature.

Comment on the significance, if any, of the Veteran's lay assertions of on-going hearing loss symptoms since service.

In making the above determinations, the VA examiner must directly answer the above questions as written, and provide a complete explanation for all opinions and conclusions, to include a discussion of all lay and medical evidence of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


